J-A31022-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

                                                   IN THE SUPERIOR COURT OF
RACHITA BARNES                                           PENNSYLVANIA


                       v.

PHL RENTAL PROPERTIES, LLC AND
JOHNNY DANG


APPEAL OF: PHL RENTAL PROPERTIES,
LLC

                                                       No. 2692 EDA 2015


                Appeal from the Judgment Entered August 4, 2015
               In the Court of Common Pleas of Philadelphia County
               Civil Division at No(s): 000877 February Term, 2014


BEFORE: BENDER, P.J.E., MOULTON, J., and FITZGERALD, J.*

MEMORANDUM BY MOULTON, J.:                             FILED MARCH 20, 2017

       PHL Rental Properties, LLC (“PHL Rental”) appeals from the August 4,

2015 judgment entered in the Philadelphia Court of Common Pleas in favor

of Rachita Barnes and against PHL Rental.        Following a jury trial, the jury

found in favor of Barnes and awarded her $450,000.00 in damages. 1           We

affirm.


____________________________________________


       *
           Former Justice specially assigned to the Superior Court.
       1
        The jury also found that co-defendant Johnny Dang was negligent.
However, the jury found that Dang was PHL Rental’s agent and working
within the scope of his agency. Accordingly, the jury found PHL Rental
(Footnote Continued Next Page)
J-A31022-16



      The trial court set forth the factual and procedural history, which we

incorporate and adopt herein. Opinion, 6/28/16, at 1-4 (“1925(a) Op.”).

      PHL Rental raises the following issue on appeal:

          Whether the lower court abused its discretion by denying
          PHL [Rental’s] motion for summary judgment and allowing
          the jury to decide that Dang was an agent of PHL [Rental]
          as a matter of law and by committing various reversible
          error[s] at trial by allowing and/or denying evidence which
          prevented [PHL Rental] from receiving a fair trial under the
          Pennsylvania and United States Constitutions.

PHL Rental’s Br. at 2. PHL Rental argues the trial court erred when it: (1)

denied PHL Rental’s summary judgment motion, (2) denied PHL Rental’s

motion for directed verdict; and (3) granted Barnes’ motion in limine to

preclude PHL Rental from presenting evidence of Barnes’ failure to pay rent

and her eviction.2

      PHL Rental first argues that the trial court erred when it denied its

motion for summary judgment. PHL Rental maintains that it did not breach

any duty owed to Barnes and that it had no notice of any dangerous
                       _______________________
(Footnote Continued)

100% liable for the damages award. Dang did not file a notice of appeal and
is not a party to this appeal.
      2
         PHL Rental’s issue suggests that it challenges more than one
evidentiary ruling. Before the trial court, it argued that the trial court erred
when it denied its motion to preclude Barnes from arguing that Dang was
PHL Rental’s agent.       However, PHL Rental has waived this, and any
additional evidentiary challenges, by failing to argue them in its brief. See
Commonwealth v. Kearney, 92 A.3d 51, 66 (Pa.Super. 2014) (stating
appellant’s failure to develop argument with citation to pertinent authority
results in waiver of issue raised on appeal); Pa.R.A.P. 2119(b) (requiring
citation to pertinent authority in the argument section of an appellate brief).



                                            -2-
J-A31022-16



condition.    It maintains that Dang was not its agent, but rather an

independent contractor, and, therefore, his knowledge of any defect cannot

be imputed to PHL Rental.

        A trial court should grant summary judgment “only in those cases

where the record clearly demonstrates that there is no genuine issue of

material fact and that the moving party is entitled to judgment as a matter

of law.” Summers v. Certainteed Corp., 997 A.2d 1152, 1159 (Pa. 2010)

(quoting Atcovitz v. Gulph Mills Tennis Club, Inc., 812 A.2d 1218, 1221

(Pa. 2002)); see Pa.R.C.P. No. 1035.2(1). When considering a motion for

summary judgment, “the trial court must take all facts of record and

reasonable inferences therefrom in a light most favorable to the non-moving

party . . . [and] must resolve all doubts as to the existence of a genuine

issue of material fact against the moving party[.]” Summers, 997 A.2d at

1159.

        We review the grant or denial of a motion for summary judgment for

an error of law or an abuse of discretion. Id. As the Pennsylvania Supreme

Court has explained:

          [T]he issue as to whether there are no genuine issues as
          to any material fact presents a question of law, and
          therefore, on that question our standard of review is de
          novo. This means we need not defer to the determinations
          made by the lower tribunals.       Weaver v. Lancaster
          Newspapers, Inc., 926 A.2d 899, 902–03 (Pa.2007)
          (internal citations omitted). To the extent that this Court
          must resolve a question of law, we shall review the grant
          of summary judgment in the context of the entire record.
          Id., at 903.


                                     -3-
J-A31022-16



Id.

      The trial court addressed the claim that it erred in denying PHL

Rental’s summary judgment motion in its Rule 1925(a) opinion and properly

concluded that whether PHL Rental acted as a reasonable landlord and

whether PHL Rental knew or should have known of the dangerous conditions

were genuine issues of material fact precluding summary judgment.         We

agree with and adopt the trial court’s reasoning. See 1925(a) Op. at 4-6.

      PHL Rental next contends the trial court erred when it denied PHL

Rental’s motion for directed verdict. PHL Rental again maintains it had no

notice of the alleged defect.     It argues that Dang was an independent

contractor, not an agent, and, therefore, his knowledge cannot be imputed

to PHL Rental. It argues the trial court should not have allowed the “jury to

speculate as to whether Dang’s knowledge of the defect could be imputed to

PHL [Rental] merely because the word ‘agent’ appeared in some document.”

PHL Rental’s Br. at 22.

      This Court applies the following standard of review to orders denying a

motion for directed verdict:

         Our standard[s] of review when considering motions for a
         directed verdict and judgment notwithstanding the verdict
         are identical. We will reverse a trial court’s grant or denial
         of a judgment notwithstanding the verdict only when we
         find an abuse of discretion or an error of law that
         controlled the outcome of the case. Further, the standard
         of review for an appellate court is the same as that for a
         trial court.

         There are two bases upon which a judgment N.O.V. can be
         entered; one, the movant is entitled to judgment as a

                                     -4-
J-A31022-16


         matter of law and/or two, the evidence is such that no two
         reasonable minds could disagree that the outcome should
         have been rendered in favor of the movant. With the first,
         the court reviews the record and concludes that, even with
         all factual inferences decided adverse to the movant, the
         law nonetheless requires a verdict in his favor. Whereas
         with the second, the court reviews the evidentiary record
         and concludes that the evidence was such that a verdict
         for the movant was beyond peradventure.

Reott v. Asia Trend, Inc., 7 A.3d 830, 835 (Pa.Super. 2010) (quoting

Campisi v. Acme Markets, Inc., 915 A.2d 117, 119 (Pa.Super. 2006)

(alteration in original).

      The trial court addressed PHL Rental’s claim that it should have

granted PHL Rental’s motion for directed verdict in its Rule 1925(a) opinion,

including concluding that it was for the jury to determine whether Dang was

PHL Rental’s agent or an independent contractor. We find the trial court did

not err as a matter of law or abuse its discretion in denying PHL Rental’s

motion for directed verdict.    We agree with and adopt the trial court’s

reasoning. See 1925(a) Op. at 10-15.

      PHL Rental next argues the trial court erred when it granted Barnes’

motion in limine and precluded PHL Rental from presenting evidence of

Barnes’ failure to pay rent and her eviction. It maintains the evidence was

relevant to Barnes’ credibility and to whether she had a motive in accusing

PHL Rental of negligence.

      This Court has stated:

         The admission or exclusion of evidence is within the sound
         discretion of the trial court, and in reviewing a challenge to
         the admissibility of evidence, we will only reverse a ruling


                                     -5-
J-A31022-16


          by the trial court upon a showing that it abused its
          discretion or committed an error of law.

McManamon v. Washko, 906 A.2d 1259, 1268 (Pa.Super. 2006) (quoting

B.K. v. J.K., 823 A.2d 987, 991-92 (Pa.Super. 2003)).

      The trial court addressed PHL Rental’s claim that it should have been

permitted to present evidence of Barnes’ eviction and late rental payment in

its Rule 1925(a) opinion and did not abuse its discretion when it found that

the danger of unfair prejudice outweighed the probative value of the

proposed evidence.    We agree with and adopt the trial court’s reasoning.

See 1925(a) Op. at 7-10. The parties are directed to attach a copy of the

trial court’s June 28, 2016 opinion in the event of further proceedings in this

matter.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/20/2017




                                     -6-
                                                                                       Circulated 02/28/2017 09:46 AM




         IN THE COURT OF COMMON PLEAS OF PHILADELPHIA                                  COUNTY
                 FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                            CIVIL TRIAL DIVISION


PHL RENT AL PROPERTIES,             LLC
                                                      PHILADELPHIA COUNTY
               Appellant                              CASE ID 140200877

        v.

RACH IT A BARNES
                                                      SUPERIOR COURT NO.:
               Appellee-Plaintiff                     2692 EDA 2015

        v.

JOHNNY DANG

               Appellee-Defendant




                                             OPINION

       Appellant PHL Rental Properties, LLC ("Appellant") files this direct appeal from the

Trial Court's Orders issued on May 5, 2015, denying Appellant's Motions for Post-Trial relief.

The Jury found Appellant liable in this matter and awarded damages to Appellee Rachita Barnes

("Appcllee"). In accordance with the requirements of Pa. R.A.P. 1925, the Court submits the

following Opinion. For the reasons set forth herein, this Court's decision should be affirmed.

                               I.      PROCEDURAL HISTORY

       Appellant filed this appeal in response to the Court's final judgment and denial of

Appellant's Post-Trial Motions after a jury trial before this Court.

       Appellant filed a Statement of Errors Complained of on Appeal ("Statement of Errors").

Appellant, in its Statement of Errors, complains of the following:


                                                                     Bames Vs Phi Rental Properties, llc-OPFLO


                                                  1
                                                                     II I11111111111111 /Ill
                                                                             14020087700164
                                                                                                I Ill II Ill
        1. The jury's verdict was not supported by the evidence presented at trial and Judgment

           Not Withstanding Verdict should be granted in PHL's favor.

       2. The jury's verdict was not supported by the evidence and shocks the conscious and a

           new trial should be granted.

       3. The court erred by not granting PHL's Motion for Summary Judgment prior to trial.

       4. The court erred by failing to grant PHL's Motion in Limine barring Plaintiff from

           arguing Dang [(Appellee-Defendant)]       was an agent of PHL at trial.

       5. The court erred by failing to grant PHL's Motion for Non-suit at trial.

       6. The court erred by failing to grant PHL's Motion for Directed Verdict at trial.

       7. The court erred in allowing the jury to determine whether Defendant Dang was an

           independent contractor of PHL as a matter of law.

       8. The court erred in allowing the jury to determine whether Defendant Dang was an

           agent of PHL as a matter oflaw.

       9. The court erred in allowing the jury to interpret the management contract between

           PHL and Dang.

       10. The court erred by not allowing Plaintiff tenant's eviction and/or failure to pay rent in

           evidence at trial.

Statement ofErrors.

                                II.       FACTUAL BACKGROUND

       Appellee (as tenant) and Appellant (as landlord) entered into a lease agreement ("the

Lease") for the purpose of Appellee leasing an apartment at Appellant's property. NT 4/17115 at

60-61. Defendant Johnny Dang ("Defendant Dang") was the signatory on behalf of Appellant

on the Lease. Id. at 62. The Lease stated it was Appellant's responsibility to "maintain the



                                                 2
property and common areas in a manner required by law. Keep the property in good repair and

good working order." Id.

       The Complaint stated that the Property contained slippery steps and improper hand

railings, causing Appellee's injuries. Amended Complaint,     1il 6, 8.   Appellee expressly informed

Defendant Dang about the slippery steps and improper hand railings prior to the occurrence of

her injuries. Appellant never inspected the Property either at the time of purchase or during the

course of ownership. NT 4/ 17 I 15 at 57. Such an inspection may have revealed discoloration in

the steps from over-staining/coating,   and the unusually low positioning of the hand railing. Id.

        Defendant Dang and Appellant had an agreement detailing their relationship ("the

Management Agreement").       NT 4/ I 7II 5 at 50, 64. The Management Agreement referred to

Defendant Dang as "agent", but did not define him as an agent. Id. at 51, 64. The Management

Agreement stated the Defendant Dang was to "lease, rent and manage the property on behalf of

PI IL." Id. Further, it was Defendant Dang's intent to be the sole and exclusive agent to lease,

rent, and manage the premises, and also report to Appellant as well. Id. at 52. The Management

Agreement gave Defendant Dang the authority to hire and fire contractors on behalf of Appellant

if maintenance was needed on the Property. Id. at 53. The Management Agreement further

stated that Defendant Dang could not act on his own if such conduct would cost more than $350.

Jc/. ln such cases, Defendant Dang was required to receive permission from Appellant before

acting. Id. at 53-54. Defendant Dang also had the authority on behalf of Appellant to enter into

contracts for the Property for gas, electric, and water. Id. at 54. Appellant and Defendant Dang

also usually met on a weekly basis for business related to the Property. Id. Furthermore,

Defendant Dang was paid through a profit-sharing method. Id. at 65. At the conclusion of each

year, Defendant Dang was paid forty-five percent of net profits paid on the Property. Id.



                                                  3
         Appellant, as represented by Mr. Bala Balasubramanian ("Mr. Bala"), never once went

inside the Property to inspect the Property at the time of purchase or thereafter. Id. at 58. Mr.

Bala testified that no modification was ever made to the steps and that he had no knowledge of

any discoloration on the steps, or why they appeared to be in the particular condition they were

in at the time of the incident. Id. Mr. Bala knew that Appellant was responsible for keeping the

Property in a safe condition. Id. at 58-59. Additionally, Defendant Dang never informed Mr.

Bala regarding any issue with the railing, which was shorter than the Philadelphia Code requires.

lei. at 59.

         Appellee sustained serious and permanent injuries, including a fractured and displaced

kit Iibula, and a rupture of the right quadriceps tendon, both requiring surgical repair. Amended

Complaint,~ 10. As a consequence of those injuries, Appellee has scars from the surgery, the

inability to walk normally, swelling, pain, and limitation in range of her motion and activities.

Amended Complaint,      ,1~ 11-12.
         At the conclusion of the jury trial, the Jury found in favor of Appellee, awarding

$450,000.00 in damages.

                                        III. DISCUSSION

    l.   Trial Court did not err when denying Appellants' Motionfor Summary Judgment because
         genuine issues of material fact existed.from Appellee 's Complaint.

         Appellant argues that the Trial Court erred in failing to grant the Appellant's Motion for

Summary Judgment. Because there were many genuine issues of material fact as a result of

Appellee's Complaint, Appellant's statement of error is without merit.

         The Appellate Court's standard for review of a denial of summary judgment is plenary,

and the same standard is applied at the appellate court level as at the trial level. Juniata Valley

Bank v. Martin Oil Co., 736 A.2d 650, 655 (Super. Ct. 1999). The summary judgment standard

                                                  4
is governed by Pa.R.C.P. No. 1035.2(a), which provides: "After the relevant pleadings are

closed, but within such time as not to unreasonably delay trial, any party may move for summary

judgment in whole or in part as a matter of law (1) whenever there is no genuine issue of any

material fact as to a necessary element of the cause of action or defense which could be

established by additional discovery or expert report, or (2) if, after the completion of discovery

relevant to the motion, including the production of expert reports, an adverse party who will bear

the burden of proof at trial has failed to produce evidence of facts essential to the cause of action

or defense which in ajury trial would require the issues to be submitted to a jury."

        Summary judgment is proper only when the entire record clearly shows no existence of a

genuine issue of material fact, and the moving party is entitled to judgment as a matter of law.

Summers v. Certainteed Corp., 606 Pa. 294, 307, 997 A.2d 1152, 1159 (2010). However, when

reviewing the record, the record must be viewed in a light most favorable to the non-moving

party. id. Furthermore, once a moving party establishes the absence of a genuine issue of

material fact, the burden shifts and the opposing party must point to either "one or more issues of

fact arising from evidence in the record controverting the evidence cited in support of the motion

... or evidence in the record establishing the facts essential to the cause of action ... which the

motion cites as not having been produced." Pa. R.C.P. 1035.3(a)(l)-(2).

        To make a prima facie negligence claim for injuries occurring on a property, the plaintiff

must show that the defendant is liable for injuries caused to the plaintiff by a condition on the

property if Defendant knew or by the exercise of reasonable care would discover the condition,

and should realize that it involves an unreasonable risk of harm to invitees, and should expect

that invitees will not discover the danger or will fail to protect themselves against it, and fails to




                                                   5
exercise reasonable care to protect the invitee against the danger. Restatement (Second) Torts

§343.

        In the Complaint, Appellee asserted that she was on Appellant's premises at the time of

the incident. Furthermore, Appellant either knew or should have known that the Property had

slippery steps and improper hand railings, which were likely to involve an unreasonable risk of

harm to invitees because Appellee told Defendant Dang about the issues. Although invitees,

may have discovered the danger, Appellee may have been unable to protect herself from the

danger, as she fell, causing serious and permanent injuries to her person. Finally, the Complaint

slated that Appellant failed to exercise reasonable care to protect Appellee because Appellant left

the Property in an unreasonable condition.

        The question of whether Appellant acted as a reasonable landlord would have in this

situation, and whether Appellant knew or should have known of the dangerous conditions were

genuine issues of material fact for the jury to decide. Therefore, it was proper for the Trial Court

lo deny Appellants' Motion for Summary Judgment, and the Appellate Court should affirm that

decision.

    2. The fried Court did not err in denying Appellant's Motion in Limine to bar Appellee in
       her opening statementsfrom offering suggestions that supported that Defendant Dang
       H'as cm agent ofAppellant,


        Appellant argues that the Trial Court erred in failing to grant the Appellant's Motion in

Liminc to bar Appellee from arguing in her opening statements that Defendant Dang was an

agent of Appellee PHL at trial. The Appellant's statement of error is without merit and the Trial

Court's decision to deny the motion in limine should be affirmed.

        An agency relationship arises when (1) the manifestation by the principle that the agent

shall act for him or her; (2) the agent's acceptance of the undertaking; and (3) the understanding


                                                 6
of the parties that the principal is to be in control of the undertaking. Basile v. H & R Block, inc.,

761 A.2d 1115 (Pa. 2000). "It is well settled in the law of this jurisdiction that knowledge of an

agent, acting within the scope of his authority, real or apparent, may be imputed to the principal,

and, therefore, knowledge of the agent is knowledge of the principal." Rosenberry v. Evans, 48
A.3d 1255, 1262 (Pa. Super. 2012).

        · I'he Management Agreement between Defendant Dang and Appellant suggested that

Defendant Dang was the agent of Appellant as Appellant was bound by Defendant Dang's

actions and inactions. Appellee's counsel did not refer to Defendant Dang as Appellant's agent,

but instead told the jury that the evidence would show Defendant Dang was an agent of

Appellant. NT 4117115 at 25. Stating such was not prejudicial to Appellant and was certainly

relevant to the matter before the Trial Court. Alternatively, Appellee never actually referred to

Defendant Dang, in opening, as Appellant's agent, and therefore, this statement of error is moot

because Appellee followed Appellant's wishes in their motion in limine. Therefore, the Trial

Court did not err when denying Appellant's Motion in Limine to bar Appellee from referring to

Defendant Dang as Appellant's agent, and the Appellate Court should affirm the Trial Court's

decision.

   3.   The Trial Court did not err when it did not permit Plaintiff's eviction from Appellant's
        property or herfailure to pay rent into evidence at trial.

        Appellant argues that the Trial Court erred by granting Appellee's Motion in Limine

precluding any reference to Appellee's rental payments or eviction from Appellant PHL's

property. This statement of error is without merit.

        Evidence is only relevant if "(a) it has any tendency to make a fact more or less probable

than it would be without the evidence; and (b) the fact is of consequence in determining the

action." 225 Pa. Code. § 401. Irrelevant evidence is not admissible in trial. 225 Pa. Code§ 402.

                                                  7
Furthermore, a court may deem relevant evidence inadmissible "if its probative value is

outweighed by a danger of one or more of the following: unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence."

225 Pa. Code. § 403.

          Appellee filed a motion in limine to preclude any reference to Appellee's rental payments

or eviction. During oral argument, not in the purview of the jury, it was argued that Appellee

was evicted due to issues with rental payments. NT 4/16/15 at 5-6. Appellee's counsel argued

that neither the rental payment issues nor the eviction was relevant to this matter, which only

involves Appellant's and Defendant Dang's negligence causing Appellee's injuries. Id. at 6.

Appellant's counsel counter-argued that there was no undue prejudice about presenting such

evidence because not paying rent on time, leading to eviction, is a dishonest act and goes to

credibility of Appel lee as a witness. Id. at 7. Defense counsel further added that such evidence

is relevant to show Appellee is seeking revenge against Defendants. Id. Defense cited to Shiner

l'.   Moriarty, 706 A.2d 1228 (Pa. Super. 1998) to support the argument that motive can be

probative in a civil case.

          111 Shiner, the attorney appellants argued that the trial court erred by admitting irrelevant

and unduly prej udicial evidence, including "several judicial opinions elaborating on the various

legal filings by" other appellants. 706 A.2d at I 234. The Superior Court affirmed the trial

court's decision to admit such evidence because admitting such was within the trial judge's

sound discretion. Id. at 1235. Absent any abuse of discretion, the court will not reverse a trial

judge's holding on relevance. Id. (citation omitted). The court found that the opinions were

relevant to show the appellant's motive to move forward with litigation. Id. "The subjective

motivation for continuing each avenue oflitigation in the face of repeated setbacks was a cruicial



                                                     8
determination in assessing liability. The judicial responses to the varied legal filing and the

subsequent actions of defendants were highly probative of their motives." Id. The plaintiffs used

the opinions to present expert testimony regarding how an attorney would interpret such opinions

to determine how to move forward with litigation. Id. "While the history of the business

dealings between the parties suggests a motive for [ one party to exact revenge upon another

party], the expert testimony was the strongest evidence of the attorney defendants' indulgence of

that motive through a multiplicity of vexatious legal maneuvers."    Id.

       I Iowever, in affirming the trial court's decision, the court went on to state that there was a

"possibility that the jury could have decided the case in the Shiners' favor based upon the

indications by the judges that they considered the underlying litigation to be repetitive and

without legal foundation. We cannot say, however, in light of the centrality of the relevant and

proper consideration of these opinions to the Shiners' claims against attorney defendants, that the

trial court erred in not determining that the danger of the otherwise impermissible use of these

opinions substantially outweighed their probative value." Id.

       The instant case is not similar to the facts in Shiner. The Trial Court granted Appellee's

motion in limine to preclude reference to Appellee's rental payments and eviction because the

court found that undue prejudice outweighed any probative value of such evidence. The

evidence would have shown that Appellee was late on numerous rental payments and, as a result,

was evicted. Such evidence has very little probative value in proving motive because such

evidence has absolutely nothing to do with the fact that Appellant kept an apartment building in

disrepair, causing Appellee's injuries. Therefore, to prohibit such evidence was not in error

because while the evidence was relevant to attack Appellee's credibility as a witness, and motive




                                                 9
for bringing the case, the undue prejudice arising from allowing such testimony would greatly

outweigh any probative value in the minds of the jury.

       As in Shiner, this Trial Court did not abuse its discretion. Unlike Shiner, the Trial Court

chose to preclude motive evidence that had little probative value compared to the undue

prejudice it would cause in the minds of the jury. Therefore, the Trial Court did not err and the

Superior Court should affirm its decision .

   ./. The Trial Court did not err when denying Appellant's Motions for Judgment Not
       Withstanding Verdict, Directed Verdict, New Trial, and Non-Suit because sufficient
       evidence was offered by Appellee to support her claims, and the verdict award did not
       shock the conscience.

       Appellant claims that the Trial Court erred by failing to grant Appellant's Motions for

Judgment Not Withstanding Verdict ("JNOV"), Directed Verdict, New Trial, and Non-Suit.

Appellant's statements of error are without merit.

       ·1 'he Appellate Court's standard of review for considering motions for directed verdict,

and JNOV are identical. Reott v. Asia Trend, Inc., 7 A.3d 830, 835 (Pa. Super. 2010). The

Appellate Court should only reverse the trial court's ruling when an abuse of discretion or error

of law exists. id. The Appellate Court's standard of review is also the same for decisions of

whether to grant a new trial and nonsuit. Peterson v. Shreiner, 822 A.2d 833, 836 (Pa. Super. Ct.

200J), Commonwealth v. Ortho-Mcbleal-Janssan Pharmaceuticals, inc., 52 A.3d 498, 504 (Pa.

Super. 2012). The Appellate Court should not reverse the trial court's decision unless "the court

palpably abused its discretion or committed an error oflaw." Peterson, 822 A.2d at 836.

   A. 'I he Trial Court Did Not Err in Refusing to Grant Appellant's Motions for Judgment
      Notwithstanding the Verdict and Directed Verdict.

       JNOV can be entered when the moving party is entitled to judgment as a matter of law

and the evidence is such that no two reasonable minds could disagree that the verdict should


                                                10
have been in the movant's favor. Campo v. St. Luke's Hospital, 755 A.2d 20, 23 (Pa. Super.

2000) (citations omitted), Campisi v. Acme Markets, Inc., 915 A.2d 117, 119 (Pa. Super. 2006).

With a judgment as a matter of law, the court reviews the record and determines that the law

requires a verdict in the movant's favor even with all factual inferences decided against the

movant. Campo, 7 5 5 A.2d at 23. In order to determine if no two reasonable minds disagree, the

court must review the evidence and determine that it was such that "a verdict for the movant was

beyond" chance. Id.

       In civil cases, when the evidence is insufficient to sustain the verdict, a JNOV and

directed verdict can be granted. See Lilley v. Johns-Manville Corp., 408 Pa. Super. 83, 91, 596
A.2d 203, 206-07 ( 1991 ). The Superior Court has determined that when a party is seeking a

JNOV, "the claim that the verdict was against the weight of the evidence cannot be remedied by

a directed verdict'' and the Court must review the sufficiency of the evidence to determine if it

sustains the verdict. Lanning v. W, 803 A.2d 753, 766 (2002). Additionally, the jury, as the

Iact-flnder, is "free to believe all, some, or none of the testimony presented by a witness."

Peterson v. Shreiner, 822 A.2d 833, 839 (Pa. Super. Ct. 2003).

       I Iere, Appellant is not entitled to JNOV or directed verdict as Appellant is not entitled to

judgment as a matter oflaw and no two reasonable minds could disagree that the verdict should

have been in Appellant's favor because if all factual inferences were adverse to Appellant, the

law would certainly not require a verdict in its favor. See Campisi, 915 A.2d at 119. The jury's

verdict finding Defendant Dang and Appellant negligent, and Defendant Dang's negligence to be

a factual cause in bringing about Appellee's injuries was based upon evidence presented at trial.

The Jury came to a unanimous decision that Defendant Dang and Appellant (via respondit




                                                 11
superior) were directly responsible for Appellee's injuries. Therefore, no two reasonable minds

could agree that the verdict should have been in Appellant's favor.

       Furthermore, Appellant is not entitled to judgment as a matter of law because the

witnesses established that Appellant and Defendant Dang, who were the property owner and

property manager, owed Appellee a duty to provide a safe rental property. Both Mr. Bala and

Defendant Dang admitted that they had such a responsibility to Appellee, but merely denied that

the Property was unsafe. The evidence established that Appellant PHL and Defendant Dang

breached their duties owed, which caused Appellee's injuries. Therefore, the Trial Court did not

err or commit abuse of discretion by denying Appellant's Motions for JNOV or directed verdict,

and the Appellate Court should affirrn the Trial Court's decision.

    13. The Trial Court Did Not Err in Refusing to Grant Appellant a New Trial

       A new trial may be granted on the ground that the verdict was against the weight of the

evidence only when "the jury's verdict is so contrary to the evidence as to shock one's sense of

justice, and the award of a new trial is imperative so that the right [party] may be given another

opportunity to prevail." Cianci v. Burwell, 299 Pa. Super. 387, 390, 445 A.2d 809, 810 (1982).

Additionally, the jury, as the fact-finder, is "free to believe all, some, or none of the testimony

presented by a witness." Peterson v. Shreiner, 822 A.2d 833, 839 (Pa. Super. Ct. 2003).

       l lere, the Trial Court did not err by denying Appellant a new trial because the jury's

verdict was not so contrary to the evidence as to shock one's sense of justice. Evidence showed

that Appellee sustained serious and permanent injuries, including a fractured and displaced left

fibula, and a ruptured right quadriceps tendon. As consequences of those injuries, Appellee has

scars from the surgery, the inability to walk normally, swelling, pain, and limitation in range of

her motion and activities. Considering the extent of her medical treatments and injuries caused



                                                  12
by Appellant's and Defendant Dang's negligence, the verdict of $450,000.00 does not shock

one's conscience. Therefore, the jury verdict was not against the weight of the evidence and the

Trial Court did not err by not granting a new trial.

   C. The Trial Court Did Not Err in Refusing to Grant Appellant's Motion for Nonsuit.

         Nonsuit may only be granted if, viewing the evidence and all reasonable inferences

arising from the evidence in a light most favorable to the plaintiff: the jury could not conclude

that the cause of action's elements were established.   Commonwealth v. Ortho-Mcbleal-Janssan

l'harmaceuticals,   Inc., 52 A.3d 498, 504 (Pa. Super. 2012).

         I lere, this Court did not abuse its discretion by denying the Appellant's request for

nonsuit. As referenced supra, Appellee offered sufficient amount of evidence to support a claim

of negligence against Appellant. Therefore, Appellant's claim that this Court erred in denying

the request for nonsuit is without merit and the Appellate Court should affirm the Trial Court's

decision.

    5.   The Trial Court did not err when it allowed the jury to determine whether Defendant
         Dang was an agent or independent contractor of Appellant.

         Appellant claims that the Trial Court erred by allowing the jury to determine whether

Defendant Dang was an agent or independent contractor of Appellant. Furthermore, Appellant

claims that the Trail Court erred by allowing the jury to interpret the Management Agreement.

Appellants' statements of error are without merit.

         "The question whether the relation of master and servant existed between two persons is

one for the court alone, in any case where the answer depends upon the meaning of a written

contract. Otherwise that question is one of fact for the jury, whenever the evidence is adequate

lo support the inference that the relation existed as alleged, or where the evidence as to the

material circumstances is conflicting." Eckert v. Merchant's Shipbuilding Corp., 280 Pa. 340,

                                                  13
351 (1924). Furthermore, when the facts are in dispute as to whether the company's worker is an

agent or independent contractor, it is the jury's exclusive function to use the evidence to

determine the exact nature of the master and servant relationship. Me/med v. Motts, 341 Pa.

Super. 427, 430~3 l (1985). However, if there is no dispute regarding whether the worker is an

agent or independent contractor, then the decision is a legal one, left to the court. Id.

        The Trial Court found that whether Defendant Dang was an independent contractor or

agent was in dispute. As stated supra, Appellee presented evidence that Defendant Dang was

acting as the agent of Appellant.      Furthermore, the Management Agreement referred to

Defendant Dang as the agent of Appellant. However, Appellant argued that Defendant Dang

was an independent contractor. Both parties agreed and did not object to the jury instructions

related to what an agent is and what an independent contractor is, and therefore, waived any

objection to the Trial Court permitting such instructions in Post-Trial Motions or on appeal.

Furthermore, Appellant agreed to allow questions 7 and 8 on the verdict sheet.            1



        Additionally, Appellant argued that the Trial Court allowed the jury to interpret the

Management Agreement. "The interpretation of a contract is a matter of law and, as such, we

need not defer to the trial court's reading of the [ a [greement." Lenau v. Co. eXprise. Inc., 102

A.Jd 423, 429 (Pa. Super. 2014).

        The Trial Court properly permitted the jury to determine a question of fact in relation to

the Management Agreement because the facts were in dispute as to whether Defendant Dang was

the agent or independent contractor of Appellant. Appellant agreed to certain portions of the




I
 Question 7 on the Verdict Sheet reads: "Was the Defendant Johnny Dang an independent contractor of Defendant
PHL Rental Properties, LLC?" Question 8 on the Verdict Sheet reads: "Was the Defendant Johnny Dang an agent
of Defendant PH L Rental Properties, LLC?"

                                                      14
Management Agreement to be seen by the jury, and therefore, any objection now to the same

shall be waived.

       Because Appellant waived any right to appeal on this matter by agreeing to the verdict

sheet questions, and that the fact of whether Defendant Dang was a fact in dispute, such were

questions for the jury to determine. Therefore, the Trial Court did not err and the Appellate

Court should affirm the decision.

                                      IV.   CONCLUSION

       For all of the foregoing reasons, the Court's ruling should be remanded to the Trial Court.




                                                                     BY THE COURT:



Dale: June 28, 2016

                                                                     Lisette Shirdan-Harris, J.




                                                 15